Amended Judgment and Commitment
On July 10, 2000, the defendant was sentenced to thirteen (13) months in the Montana Women's Prison, followed by four (4) years of supervised probation, for the offense of DUI, a felony. For the persistent felony offender designation, the defendant was sentenced to thirty (30) years in the Montana Women's Prison, all suspended, to run consecutively to the sentence imposed for the DUI.
On April 20, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*32DATED this 4th day of June, 2001.
The Defendant was present and was represented by David Duke. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the defendant is sentenced to thirteen (13) months in the Montana Women’s Prison, followed by four (4) years of supervised probation for the offense of DUI, a felony. For the persistent felony offender designation, the defendant is sentenced to five (5) years in the Montana Women’s Prison, all suspended, to run consecutively to the sentence imposed for the DUI. All of the conditions of probation listed in Judge Baugh’s July 10,2000, Order shall remain the same, with the exception of condition number 17, which shall only be a condition of the four (4) years of supervised probation imposed for the DUI offense. Upon the expiration of that term of probation, condition number 17 shall be deleted.
Hon. Russell C. Fagg, District Court Judge.